           Case 5:20-cv-00143-TES Document 27 Filed 11/10/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


MANUEL MARTEZE WILDER,

         Plaintiff,
                                                                CIVIL ACTION NO.
v.
                                                                 5:20‐cv‐00143‐TES
WAYNE SHELDON FISHER, JR., et al.,

         Defendants.


          ORDER DENYING WILDER’S MOTION FOR RECONSIDERATION

         The Court dismissed Wilder’s false imprisonment, false arrest, and malicious

 prosecution claims against all Defendants, and Wilder’s punitive damages claim against

 Warner Robins. [Doc. 21]. Wilder filed this Motion for Reconsideration [Doc. 24], citing

 “certain errors of legal reasoning” in the Court’s order. [Doc. 24, p. 2]. For the reasons

 set forth below, Wilder’s Motion for Reconsideration is DENIED.1

         First, Wilder complains that the Court dismissed all of his claims, even those that

 the Defendants did not include in their motions. [Doc. 24, p. 7]. Specifically, Wilder

 states that his “42 U.S.C. § 1981, battery, and other claims” should not have been

 dismissed. [Id.]. But, Wilder is so obviously wrong, his baseless argument borders on

 frivolous. The Court’s Order was exceptionally clear that only Wilder’s false



 1As a threshold matter, at no point does Wilder challenge the Court’s dismissal of his false imprisonment
 or punitive damages (against Warner Robins) claims. See generally [Doc. 24]. Accordingly, the Court will
 not reconsider those claims. See [Doc. 21, pp. 8–9].
           Case 5:20-cv-00143-TES Document 27 Filed 11/10/20 Page 2 of 6




imprisonment, false arrest, malicious prosecution, and punitive damages (against

Warner Robins) claims were dismissed. The Court said as much in the conclusion of its

Order:

         The Court GRANTS Defendants Hulie and Nu‐Way’s Motion to Dismiss
         [Doc. 8] and the Law Enforcement Defendants’ Motion to Dismiss [Doc. 9]
         as to Plaintiff’s false imprisonment, false arrest, and malicious prosecution
         claims. The Court GRANTS Defendant Warner Robins Motion to Dismiss
         [Doc. 9] as to Plaintiff’s punitive damages claims against it.

[Doc. 21, p. 15]. True, when the Court granted the Motion to Dismiss, the Clerk

erroneously entered judgment in favor of the Defendants, even though some of

Wilder’s claims remained viable. [Doc. 22]. But the Clerk quickly corrected his error on

the docket:




         Clearly, the Court did not dismiss all of Wilder’s claims then and it has not now.

Only the claims listed in the conclusion of the Court’s Order were dismissed; the rest

remain. See [Doc. 21].

         Next, Wilder argues the Court erred by not inferring that Wilder had an inquiry

before a committing court when it dismissed his malicious prosecution claim. [Doc. 24,

pp. 3–6]. “For purposes of [a malicious prosecution claim], the prosecution must be

‘carried on,’ which requires ‘an inquiry before a committing court.’” Standard v. Falstad,


                                              2
         Case 5:20-cv-00143-TES Document 27 Filed 11/10/20 Page 3 of 6




779 S.E.2d 682, 685 (Ga. Ct. App. 2015) (citations omitted). Did Wilder allege in his

Complaint that he was taken before a magistrate after he was in custody? No. Did he

cite to any legal authority to show that an inquiry before a committing court is not

required? No. Instead, Wilder asks the Court to acknowledge that “a jail is not like a

hotel where one can just check in and stay for a while. Something was going on.” [Id. at

p. 4]. But, does Wilder allege specifically what “was going on”? No. It is not this Court’s

job to guess and infer what was going on—it is Wilder’s job as plaintiff to tell this Court,

in a well‐drafted complaint, what was going on if he expects to survive a well‐grounded

motion to dismiss.

       Wilder goes on to say that the Court is supposed to “give[] the Plaintiff the

benefit of the doubt about his incarceration.” [Id. at p. 6]. But that is not the standard.

The Court only uses two steps when it rules on a motion to dismiss. See McCullough v.

Finley, 907 F.3d 1324, 1333 (11th Cir. 2018). Step one: discard conclusory allegations. Id.

Step two: take the complaint’s remaining factual allegations as true and consider

whether those factual allegations give rise to a claim. Id. This framework affords Wilder

a very lenient “benefit of the doubt” in that the Court must accept all of his alleged

factual allegations as true. But for Wilder to avail himself of this benefit, he must at least

allege some minimal facts involving crucial issues. The Court cannot accept facts as true

if they’re simply missing from a complaint.




                                              3
           Case 5:20-cv-00143-TES Document 27 Filed 11/10/20 Page 4 of 6




         On that same note, Wilder also argues that some of the facts he needs to state a

claim can be found in the Defendants’ Answer. [Doc. 24, p. 3]. There, says Wilder, the

Defendants admit that Wilder is being prosecuted. [Id. (citing Doc. 10)]. But when ruling

on a motion to dismiss, the Court must consider “whether [the] complaint states a

claim.” McCullough, 907 F.3d at 1333 (emphasis added). Even so, the Defendants’

admission to a legal conclusion in their Answer does not turn it into a fact entitled to

the presumption of truth at the motion‐to‐dismiss phase. As the Court explained in its

Order dismissing Wilder’s Complaint, he does not include any nonconclusory factual

allegations in his Complaint that, taken as true, show he was prosecuted. [Doc. 21, pp.

10–11]. Therefore, the Court stands by its dismissal of Wilder’s malicious prosecution

claim.

         Further, Wilder argues that the Court’s dismissal of his false arrest claim was

improper because Wilder properly pled lack of probable cause. [Doc. 24, pp. 6–7]. Lack

of probable cause is a required element of a false arrest claim. See O.C.G.A. § 51‐7‐1;

Desmond v. Troncalli Mitsubishi, 532 S.E.2d 463, 467 (Ga. Ct. App. 2000). Wilder argues

that his Complaint satisfies this element. [Doc. 24, p. 6 (citing [Doc. 1, ¶¶ 99, 100 (“The

prosecution of Plaintiff has been commenced and continued with malice.”) (“There has

been throughout a want of probable cause.”)]]. These allegations are not good enough.

“A plaintiff must plead more than ‘labels and conclusions’ or ‘a formulaic recitation of

the elements of a cause of action.’” McCullough, 907 F.3d at 1333 (quoting Bell Atlantic



                                              4
         Case 5:20-cv-00143-TES Document 27 Filed 11/10/20 Page 5 of 6




Corp. v. Twombly, 550 U.S. 544, 555). Because Wilder’s Complaint “fails to provide the

facts from which one could draw such a conclusion,” the Court stands by its finding

that Wilder did not properly plead lack of probable cause. Id. at 1334.

       Finally, Wilder also asks the Court to consider and directly address his Younger v.

Harris, 401 U.S. 37 (1971) argument. [Doc. 24, p. 7 (arguing that “at worst” Wilder’s false

arrest claim should be stayed instead of dismissed)]. “Younger abstention is the doctrine

that federal courts should abstain from interfering with ongoing state criminal

prosecutions.” Abusaid v. Hillsborough Cnty. Bd. of Cnty. Comm’rs, 405 F.3d 1298, 1316 n. 9

(11th Cir. 2005) (emphasis added). Wilder admits that the “prosecution” “has gone

nowhere” in the more than two years since the April 2018 incident. [Doc. 1, ¶ 98].

Again, accepting the facts in Wilder’s Complaint as true, the Court finds that these

circumstances do not amount to an “ongoing” prosecution. See Lewis v. Stewart, No.

5:18‐cv‐00110‐TES, 2018 WL 6046832, at *3 (M.D. Ga. Nov. 11, 2018) (“Although the

parties agree that charges against Plaintiff are ‘pending,’ the state has not taken any

steps to prosecute Plaintiff in the more than two‐and‐a‐half years since the arrest and

the State Defendants provided no evidence that the state is actually preparing to

prosecute Plaintiff. Accordingly, the Court concludes that there are no ‘ongoing’ state

proceedings against Plaintiff that would justify abstention.”). Therefore, since there are

no “ongoing state proceedings” from which the Court should abstain, the Younger

abstention doctrine simply does not apply. And, since Younger doesn’t require the Court



                                             5
        Case 5:20-cv-00143-TES Document 27 Filed 11/10/20 Page 6 of 6




to stay the case while ongoing criminal proceedings carry on, the Court did not err

when it dismissed Wilder’s false arrest and malicious prosecution claims.

                                    CONCLUSION

      The Court DENIES Wilder’s Motion for Reconsideration [Doc. 24].

      SO ORDERED, this 10th day of November, 2020.

                                        S/ Tilman E. Self, III
                                        TILMAN E. SELF, III, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           6
